Title: From James Madison to William Pinkney, 25 November 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State, Nov. 25th., 1808.

I forwarded to you by the British Packet which sailed from New York on the 17th. instant, the message of the President, with such of the documents communicated to congress as had then been printed.  I now add, by a vessel which is to sail from Boston to Liverpool, such of the debates and proceedings of Congress as have since taken place.  Among these will be found a very interesting report made by a committee on our foreign relations.  The resolutions which it proposes are the order for discussion on this day.  I learn from Mr. Erskine, that a British Packet now waiting at New York will sail as soon as any vote of Congress shall sufficiently indicate the course to be taken towards the belligerent nations, and I shall endeavor to avail myself of that opportunity, for following up my communications.
Mr. Erskine has just notified the blockade declared by admiral Cochrane, of the leeward French Caribbean Islands.  Inclosed herewith are copies of his letter and of my answer.  I have the honor to be, &c

(Signed) James Madison.

